Case 5:17-cv-04467-BLF Document 397-2 Filed 03/11/21 Page 1 of 8




           EXHIBIT B
        Case 5:17-cv-04467-BLF Document 397-2 Filed 03/11/21 Page 2 of 8




 1   Juanita R. Brooks (CA SBN 75934)              D. Stuart Bartow (CA SBN 233107)
     brooks@fr.com                                 dsbartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)              Nicole E. Grigg (CA SBN 307733)
                                                   negrigg@duanemorris.com
     denning@fr.com                                DUANE MORRIS LLP
 3
     Jason W. Wolff (CA SBN 215819)                2475 Hanover Street
 4   wolff@fr.com                                  Palo Alto, CA 94304-1194
     FISH & RICHARDSON P.C.                        Telephone: 650.847.4146
 5   12390 El Camino Real, Suite 100               Facsimile: 650.847.4151
     San Diego, CA 92130
 6   Telephone: (858) 678-5070 / Fax: (858) 678-   Additional attorneys on signature page
     5099                                          Attorneys for Defendant
 7
                                                   SONICWALL, INC.
 8   Additional attorneys on signature page

 9   Attorneys for Plaintiff
     FINJAN LLC
10

11
                                    UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14
     FINJAN LLC, a Delaware Limited Liability              Case No.: 5:17-cv-04467-BLF (VKD)
15   Company,
16                         Plaintiff,                      [PROPOSED] JURY
                                                           QUESTIONNAIRE
17          v.
18   SONICWALL, INC., a Delaware Corporation,
19                         Defendant.
20

21

22

23

24

25

26

27

28


     CONFIDENTIAL                                                      JURY QUESTIONNAIRE
        Case 5:17-cv-04467-BLF Document 397-2 Filed 03/11/21 Page 3 of 8




Name:

Juror No.:

FINJAN LLC, a Delaware Corporation,                      Case No.: 5:17-cv-04467-BLF (VKD)

                       Plaintiff,
                                                         JURY QUESTIONNAIRE
        v.

SONICWALL, INC., a Delaware Corporation,

                       Defendant.


To Prospective Juror:
        Please read the instructions on this page carefully and complete the following

questionnaire to assist the Court and counsel in selecting a jury to serve in the case of Finjan

LLC v. SonicWall, Inc. Please print your answers clearly in blue or black ink. Do not leave any

questions unanswered. Your answers are confidential and will only be seen by the Judge,

attorneys, and their assistants for this case. Your answers will not be shared with any other

members of the jury panel.          Complete written answers will save the Court, parties, and

prospective jurors a great deal of time. If a question asks you to “explain,” then please describe

the circumstances or other details pertaining to your answer. You may not have enough room

after the question to provide the best answer, but you may continue the answer in the margins.

Please do not write on the back of the paper. Complete and detailed answers may avoid further

follow-up questions later in the process.

        It is very important that answers be yours and yours alone. You must fill out this

questionnaire by yourself and without consulting any other person. Please do not discuss the

questions or your answers with anyone.

        Remember that there are no “right” or “wrong” answers, only honest answers. You must

sign this questionnaire, and your answers will have the same effect as a statement made under
oath to the Court. Thank you for your time and effort in completing this questionnaire.




CONFIDENTIAL                                                          JURY QUESTIONNAIRE
        Case 5:17-cv-04467-BLF Document 397-2 Filed 03/11/21 Page 4 of 8



CONFIDENTIALITY: The information you provide in your answers to this questionnaire will
be held confidential and will be used only during jury selection in this case.


Name: __________________________ Age: _______(1) Juror #: _______ Sex: M__ F__

 1. List current address:           2. List highest grade           3. What is your current job
                                    completed in school:            status:

                                                                    Full time ____
 How long have you lived at         If you attended college, list   Part time ____
 that address?                      the school(s) and degrees:      Retired ____
                                                                    Homemaker ____
                                                                    Unemployed ____
 Do you own or rent?                                                Disabled ____
                                                                    Full time student ___

 4. List your current               5. What are/were your           6. Have you or anyone close
 employer, job title and start      responsibilities in the job     to you ever worked at a job
 date at that job: (If retired or   listed in answer 4?             where you or they were
 unemployed, list last                                              involved in the acquisition of
 employer, job title and the                                        a company?
 date you left.)




 7. What is the job status of    8. List the current employer and job title of those other adults
 any other adults living in your in your household: (If retired or unemployed, list the last
 household?                      employer and job title.)

 Full time ____
 Part time ____
 Retired ____
 Homemaker ____
 Unemployed ____
 Disabled ____
 Full time student ____



CONFIDENTIAL                                                 JURY QUESTIONNAIRE – PAGE 1
             Case 5:17-cv-04467-BLF Document 397-2 Filed 03/11/21 Page 5 of 8




9. Have you or anyone close        10. Have you or anyone            11. Have you or anyone
to you ever been an officer,       close to you ever owned a         close to you ever worked for
director, or member of a           business?                         or had business dealings with
corporation, partnership, or                                         the following companies?
limited liability company?          YES     NO
  YES NO                                                             SonicWall, Inc.
                                   If you answered YES, please        YES NO
If you answered YES, please        explain:
explain:                                                             Finjan LLC
                                                                      YES NO




12. Have you ever owned            13. If you own or regularly       14. Have you or anyone
stock in the following             use any SonicWall products        close to you been the victim
companies (excluding mutual        or Finjan products, please list   of cybercrime or identity
funds)?                            them below:                       theft?
                                                                      YES NO
SonicWall, Inc.
 YES NO                                                              If you answered YES, please
                                                                     explain:
Finjan, Inc.
 YES NO

15. Using the scale below,         16. Using the scale below,        17. If you circled 6 or higher
please circle how tech savvy       please circle the extent of       for any area in question 16,
you consider yourself:             your training or experience in    please explain:
                                   each of the following areas:
Not at all                  Very
1 2 3 4 5 6 7 8 9 10               Low Computer Science High
                                   1 2 3 4 5 6 7 8 9 10

                                   Low    Business  High

                                   1 2 3 4 5 6 7 8 9 10

                                   Low     Law      High

                                   1 2 3 4 5 6 7 8 9 10

                                   Low    Patents   High
                                   1 2 3 4 5 6 7 8 9 10



CONFIDENTIAL                                                JURY QUESTIONNAIRE – PAGE 2
       Case 5:17-cv-04467-BLF Document 397-2 Filed 03/11/21 Page 6 of 8




18. Have you or anyone          19. Have you or anyone          20. Using the scale below,
close to you ever worked at a   close to you ever applied for   what are your impressions of
job that involved developing    a patent with the U.S. Patent   the patent system and the
or designing computer           and Trademark Office?           U.S. Patent and Trademark
software?                                                       Office?
                                 YES     NO
 YES     NO                                                     Negative                  Positive

                                If you answered YES, please     1 2 3 4 5 6 7 8 9 10
If you answered YES, please     explain:
explain:




21. Have you or anyone          22. Have you ever served as     23. Have you or anyone
close to you ever been          a juror?                        close to you ever been a
involved in a dispute                                           plaintiff or defendant in a
regarding a patent or            YES     NO                     legal proceeding?
invention?
                                If you answered YES, what        YES       NO
 YES     NO                     kind of case?
                                                                If you answered YES, please
If you answered YES, please      CIVIL     CRIMINAL             explain:
explain:
                                Were you the foreperson?

                                 YES     NO

                                Did you reach a verdict?

                                 YES     NO




CONFIDENTIAL                                            JURY QUESTIONNAIRE – PAGE 3
           Case 5:17-cv-04467-BLF Document 397-2 Filed 03/11/21 Page 7 of 8




24. Using the scale below,       25. Using the scale below,           26. Have you or anyone close
what are your impressions        how easy or difficult do you         to you ever worked at a job
about lawsuits and the parties   believe it is for individuals or     where you or they were
who bring them?                  small businesses to protect          involved in the development
                                 their interests when they            or marketing of new
Negative                         conflict with larger                 products?
Positive
1 2 3 4 5 6 7 8 9                corporations?
10                                                                     YES    NO
                                 Easy                     Difficult
                                 1 2 3 4 5 6 7 8 9 10
Please explain:
                                 Please explain:




27. Is there anything else you feel the Court and the parties should know about you and your
ability to be a fair and impartial juror?




CONFIDENTIAL                                               JURY QUESTIONNAIRE – PAGE 4
        Case 5:17-cv-04467-BLF Document 397-2 Filed 03/11/21 Page 8 of 8




 28. Please circle the name(s) of any of the following individuals whom you know, and
 provide a brief explanation of how you know them:

  Juanita Brooks           Roger Denning        Jason W. Wolff              John-Paul Fryckman
  Kelly Nicole Williams Proshanto Mukherji      Robert Courtney             Tracea Rice
  Matthew C. Gaudet        David C. Dotson      Robin L. McGrath            John R. Gibson
  Jennifer H. Forte        Alice E. Snedeker    Joseph A. Powers            Jarrad M. Gunther
  Nicole E. Grigg          Dr. Kevin Almeroth Dmitriy Ayrapetov             Dr. Stephen Becker
  Yuval Ben-Itzhak         Graham Carter        Senthil Cheetancheri        Brook Chelmo
  Daniel Chinn             Ravi Chopra          Eric Cole                   Evan Daar
  Alex Dubrovsky           John Garland         John Gmuender               Michael Goodrich
  John Gordineer           Sylvia Hall-Ellis    Philip Hartstein            Eric Hawkes
  Michael Kim              Michael King         David Kroll                 Julie Mar-Spinola
  Dr. Patrick McDaniel     DeForest McDuff      Nenad Medvidovic            Shlomo Touboul
  Matt Neiderman           Alessandro Orso      Dr. Avi Rubin               Aaron Striegel
  Michael                  Shunhui Zhu          Lawrence Jarvis
  Mitzenmacher


 Please explain how you know the individual(s) you circled above:




Prospective Juror Signature:                                        Date:




CONFIDENTIAL                                           JURY QUESTIONNAIRE – PAGE 5
